 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrineville Stud Company and Lumber, Productionand Industrial Workers Local 2902, UnitedBrotherhood of Carpenters & Joiners of Amer-ica, AFL-CIO. Case 36-CA-2820May 15, 1981SUPPLEMENTAL DECISION ANDORDEROn January 31, 1977, the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding,' in which it directedRespondent Prineville Stud Company, inter alia, tomake whole 17 employees for their losses resultingfrom unfair labor practices committed by Respond-ent in violation of Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended. There-after, the Board's Order was enforced by theUnited States Court of Appeals for the Ninth Cir-cuit.2Pursuant to a backpay specification and notice ofhearing issued by the Regional Director for Region19, a hearing was held on May 30, 1979, beforeAdministrative Law Judge Russell L. Stevens forthe purpose of determining the amount of backpaydue the discriminatees. On July 3, 1979, the Ad-ministrative Law Judge issued the attached Supple-mental Decision Summary Judgment. Respondentfiled exceptions and a supporting brief. On Novem-ber 16, 1979, the Board issued an unpublishedOrder reopening the record and remanding theproceeding for further hearing in order to allowRespondent to introduce "evidence concerning thedates when inclement weather would have reducedor prevented the Employer's operations betweenJanuary 19, 1976, and February 20, 1976."Thereafter, a hearing was held on April 8, 1980,before Administrative Law Judge Roger B.Holmes. On October 7, 1980, the AdministrativeLaw Judge issued the attached Second Supplemen-tal Decision. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a reply brief.The Board has considered the record and the at-tached Supplemental Decision and Second Supple-mental Decision in light of exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judges, asmodified herein.The instant backpay proceeding arises pursuantto the Board's earlier Decision, as enforced by thecourt of appeals, in which the Board found thatRespondent closed its operations between January19 and February 20, 1976,3in violation of Section' 227 NLRB 1845.2 578 F.2d 1292 (1978).3 Except as otherwise indicated, all dates refer to 1976.256 NLRB No. 58(a)(3) and (1) of the Act. During the backpayhearings, Respondent claimed, and AdministrativeLaw Judge Holmes found, that it could not haveoperated on some of the 25 working days encom-passed within the backpay period. Accordingly, theAdministrative Law Judge denied backpay for 5 ofthe 25 working days within the period. The Gener-al Counsel excepted to the denial of backpay forthese 5 days and argues that Respondent has notestablished that it could not have operated on anyof the days in question. We find merit in the Gen-eral Counsel's exception.Respondent stipulated that it would have operat-ed on 4 of the 25 days within the backpay period,but claimed that "there would be a 50-50 probabil-ity" of operating on the remaining 21 days of thebackpay period. Respondent urged that the Admin-istrative Law Judge make the "equitable" decisionto halve the 21 days, crediting the discriminateeswith backpay for 10-1/2 of the 21 days, and credit-ing Respondent with a lack of operating abilityduring the other 10-1/2 days as an offset to thebackpay liability for the period. AdministrativeLaw Judge Holmes rejected Respondent's formula,but found that Respondent would not have beenable to operate on 5 days during the backpayperiod when the temperature stayed below freez-ing. In so finding, the Administrative Law Judgerelied largely on Respondent's use of water in itsoperations and on testimony by Respondent's presi-dent, Rhoden, that temperatures which were "con-sistently below freezing twenty-four hours a day"made operations impossible.In its brief in support of exceptions, the GeneralCounsel correctly points out that, notwithstandingRespondent's argument that cold weather made op-erations impossible, Respondnet did, in fact, oper-ate throughout the winter of 1974. A review of theweather records for that winter reveals that on 12days during January 19744 the temperature did notrise above freezing. However, rather than closeduring this prolonged cold spell, Respondent con-tinued its operations by utilizing various means tothaw frozen pipes and insure the continued flow ofwater. Further, in this testimony before Adminis-trative Law Judge Holmes, Rhoden testified that,even if temperatures remained below freezing for aweek, Respondent would try to operate the millfor the first 2 days of the week unless it wasknown that temperatures would stay below freez-ing "for a period of time." During the backpayperiod, the city of Burns experienced one 2-dayand 3-day series of subfreezing days. In view of therecord of Respondent's operations in prior years4 January I -11 and January 20. PRINEVILLE STUD COMPANY19and the testimony concerning Respondent's estab-lished policy of attempting to continue operationson cold days, we conclude that Respondent has notestablished by a preponderance of the evidencethat, absent its unlawful decision to shut down theplant in response to the discriminatees' organiza-tional activity, it would have closed during thesecold spells rather than take its usual steps tocombat frozen pipes. Accordingly, we concludethat Respondent's backpay obligation should in-clude wages for the 25 working days encompassedwithin the backpay period, this amount to be calcu-lated in the manner set forth in our original Deci-sion herein.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Prineville Stud Company, Burns, Oregon, its offi-cers, agents, successors, and assigns, shall make thefollowing named employees whole by payment tothem of the amounts set opposite their names, to-gether with interest at the rate of 6 percent perannum, less any lawful tax withholdings.David ArmstrongDene BennettThomas BowenJerry BrewerRonald CarrollHarold ConklinBenny DaughertyRay GalvinMax GeeMichael GreinerJohn JonesJohn KoyleElmer KruseRonald LeoneyHarvey MillerLarry MinniearEdward Tyner$856.001,170.88962.001,396.50852.00932.00852.001,106.751,086.40212.001,617.00852.00552.00852.001,268.00112.80552.78facts in his statement of the case in his Supplemental De-cision, and there is no need to repeat all of those mattershere.The sole issue presented to me was framed specificallyby the language in the National Labor Relations Board'sOrder reopening record and remanding proceedings forfurther hearing dated November 16, 1979, wherein theBoard ordered "that a further hearing be held for thepurpose of receiving evidence concerning the dates whenclement weather would have reduced or prevented theEmployer's operations between January 19, 1976, andFebruary 20, 1976."Pursuant to the Board's Order, a further hearing washeld before me on April 8, 1980, at Burns, Oregon. Theparties introduced additional documentary evidence, andtwo witnesses were called by the Respondent. One ofthe witnesses was Jack Rhoden, who is the president andthe general manager of Pine Products Corporation ofPrineville, Oregon. In addition, Rhoden is the presidentof the Respondent, which formerly operated two studmills. One mill is located in Prineville, but it had closedby the time of this hearing. The other mill is located inBurns, Oregon. It was sold in October 1978 to CraigWoodward, who was the other witness to testify in thisproceeding. Woodward is the owner and the generalmanager of the Highland Stud Company.The findings of fact to be set forth herein will bebased primarily upon documentary evidence and uponcertain portions of the testimony offered by Rhoden andby Woodward, particularly with regard to a physical de-scription of the Burns facility and the nature of the mill'soperations.Both the counsel for the General Counsel and the at-torney for the Respondent made closing arguments onthe record at the hearing. In addition, the attorney forthe Respondent prepared and filed a post-hearing briefby the due date of May 9, 1980.FINDINGS 01 FAC The nature of the Respondent's business during thetimes relevant to this proceeding have been described inthe underlying unfair labor practice proceeding and thedecisions issued earlier in the same case. The Respond-ent's Exhibit 2 in this proceeding is a diagram which il-lustrates the location of the buildings, the equipment, andprocess utilized to make studs.The Respondent used what are known as old or deadlogs, as distinguished from green logs. Such old logs arepartially decayed. Normally, the bark is missing fromsuch old logs, and there are rocks and dirt in the cracksof the old logs. A herbicide and a pesticide are sprayedon the wood after the studs are produced.In addition to the primary product of studs, there arebyproducts such as wood chips, shavings, sawdust. andfirewood. About 100 tons of such byproducts are pro-duced in normal day's operation.The mill is located on "a flat, lowland marshy areajust south of town." There are no natural windbreaks inthe area, such as trees or vegetation. The land is approxi-mately 25 acres in size, and the mill is located just southof the city limits of Burns.5 Administrative Law Judge Russell directed that interest be calculatedin the manner prescribed in Florida Steel Corporation, 231 NLRB 651(1977). As noted by Administrative Law Judge Holmes, the method ofdetermining the interest rate as set forth in that decision is not applicablein cases in which an earlier Order of Ihe Board providing for a differentinterest rate has been enforced by a court of appealsSECOND SUPPLEMENTAL DECISIONROGER B. HOLMES, Administrative Law Judge: Thisreason that this is entitled a "Second Supplemental Deci-sion" is that a Supplemental Decision has already beenissued in this backpay proceeding on July 3, 1979, byAdministrative Law Judge Russell L. Stevens. Adminis-trative Law Judge Stevens has set forth the pertinentPRINEVILLE STUD COMPANY 19 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe buildings are of a metal frame construction with areinforced concrete floor. The level of the floor in themill is lower than the surrounding mill yard, which re-sults in water, or ice in below freezing temperatures, toremain on the concrete floor. There are several largeopenings in the buildings where logs are brought in; re-jected logs are taken out, studs removed, and wood chipsremoved. The buildings are neither heated nor insulated.The use of water is essential to the operation of themill. For example, a constant jet of water is sprayed ontoeach one of the two head righ saws used at the mill. Thewater prevents damage to the saws, overheating, and po-tential fires. A direct water spray is also directed ontothe double arbor edger when a log is present. There is awater-cooled chipper at the mill, and water-cooledbrakes are also utilized. All of the water pipes at the millare exposed.To remove the sawdust, which becomes water-saturat-ed during the mill's operation, a low-pressure vacuumsystem is used, and to remove the wood chips a higherpressure blower system is utilized.During the relevant backpay period, the workinghours at the Respondent's mill were from 7:30 a.m. to4:30 p.m. The employees were scheduled to work a 40-hour week.According to Rhoden, if the temperatures were con-sistently "below freezing" for 24 hours a day, the Re-spondent physically could not operate its mill. He de-fined his use of the term "below freezing" to mean"down to twenty to twenty-five degrees and it stays coldtwenty-four hours a day. ..."Normally, the Respondent knew the day before thatthe mill would not operate the next day, and the Re-Depar-Max. Min. fureTemp Temp. Nor-malSnow orIce onGroundat 4a. m.Jan. 29Jan. 30Feb. 2Feb. 3Feb. 4Feb. 5Feb. 6Feb. 9Feb.10Feb.I IFeb.12Feb.13Feb.16Feb.17Feb.18Feb.19Feb.204545444823223136394819 5 5i1 5 417 3 215 4 17 -14 T3 -16 T2 -12 T18 -3 T11 -5 T16 2 TFastestPrecipita- WindtionSpeed0 90 140 120 460 390 200 260 210 14.02 290 23.19 202.55 5052 27 938 27 245 32 745 29 538 26 01T .2341T T 3537 20 -3 238 16 -5 33.94 300 18*T-Trace Amount.Conclusionsspondent semployeesoperate bectice was toCopies oNational Wment ofmonths ofinto the ree10 and ththose docuformation which seenceeding. TIthe 25-dayMgTenJan. 19Jan. 20Jan. 21Jan. 22Jan. 23Jan. 26Jan. 27Jan. 28o informed the employees. However, i the At the outset of the backpay hearing held before me,reported to work and the mill was unable to the counsel for the General Counsel filed a document en-mause of the weather, the Respondent's prac- titled, "Counsel for the General Counsel's Statement of) pay them "show-up time" for I or 2 hours. Position, Motion for Reconsideration, and for Summaryf official climatological data prepared by the Judgment." In summary, the General Counsel predicatesVeather Service of the United States Depart- his motion on two grounds: (1) that the Respondent'sCommerce for Burns, Oregon, during the answer to the Board's backpay specification did not meetJanuary and February 1976 were introduced the specificity requirements set forth in Section 102.54 ofcord as the General Counsel's Exhibits 9 and the Board's Rules and Regulations and (2) that the doc-e Respondent's Exhibit 4. From examining trine of res judicata precludes the litigation of the Re-ments, I will set forth below some of the in- spondent's "First Affirmative Defense" set forth in thecontained therein. I have selected certain data Respondent's answer, which asserts that the Respond-ns relevant to the issue presented in this pro- ent's facility would have been closed on certain dayshe dates shown are the workweek days during during the backpay period due to cold and inclementbackpay period. weather. (See G.C. Exh. 4 the full particulars of theGeneral Counsel's motion. See also G.C. Exh. (f)(2) forDepar- Snow or the full particulars of the Respondent's answer and firstture Ice on pita- Fastest affirmative defense.)np Temp from Ground tPil Wind The matters raised by the General Counsel's motionor- at 4 Speed were extensively discussed on the record.ma u.m.I denied the General Counsel's motion at the hearing40 17 4 6 0 14 for the reasons fully stated on the record. I adhere to34 10 -3 6 0 16327 1 35 6 o 12 that ruling. In summary, my view is that the Board in27 18 -2 6 T* 9 Washington, D.C., has already ruled on and has previ-34 14 -2 6 0 8 ously rejected both of the bases urged by the General38 15 1 5 0 12 Counsel in his motion. In this connection, I referred to44 19 6 5 0 1( the Board's "Supplemental Decision and Order Denying51 26 12 5 0 10 Motion," dated March 15, 1979 (G.C. Exh. I(k)), and theHOW. .A.....TT PRINEVILLE STUD COMPANY21Board's "Order Reopening Record and Remanding Pro-ceedings for Further Hearing," dated November 16, 1979(G.C. Exh. 3(d)).With regard to the amount of backpay for the discri-minatees, the General Counsel seeks the amount set forthin the backpay specification, which contemplates that theemployees would have worked on 25 days during thebackpay period from Monday, January 19, 1976, throughFriday, February 20, 1976. On the other hand, the Re-spondent seeks to have the backpay amounts computedon the basis that the employees would have worked 14-1/2 days during the backpay period. As the attorney forthe Respondent explained at page 18 of his brief:At the hearing, counsel for Respondent stipulatedthat four days of the backpay period were charac-terized by sufficiently warm wheather that therewas a reasonable chance that the mill could operateon those days, and that therefore these days wereproperly included in the backpay period. The spe-cific dates were January 28 and February 12, 16,and 17. However, with respect to the rest of thebackpay period, it is the Respondent's contentionthat on any given day there would be a 50-50 prob-ability that the mill could not physically operate be-cause of the extremely low temperatures.Thus, the formula utilized by the Respondent was tosubtract the 4 days not disputed by the Respondent fromthe maximum of 25 days alleged in the backpay specifi-cation. That left 21 days in question under the Respond-ent's view. Then the Respondent divided the 21 days by50 percent and the Respondent arrived at a figure of 10-1/2 days. By adding the 4 days not in dispute to the 10-1/2 unspecified days, the Respondent urges that the dis-criminatees be paid for 14-1/2 days. With regard to theunspecified days in the Respondent's calculations, the at-torney for the Respondent stated at page 20 of his brief:Admittedly, it is impossible for Respondent topoint to any particular one of these 21 days, and saywith absolute scientific certainty that the mill wouldnot have been able to operate on that day becauseof weather conditions. Because of the inner-relation-ships of the many factors involved, and the manydifferent kinds of equipment that can be affected byweather conditions, it is impossible to make such acategorical statement. The fact circumstances of thiscase simply do not allow such an accurate estima-tion. What is clear, however, is that it would havebeen impossible to operate the mill on many ofthese days, even if no one can say without doubtwhich specific days the mill could or could nothave operated.With the opposing viewpoints of the General Counseland the Respondent, in mind, I have looked first to therecords prepared by the National Weather Service of theUnited States Department of Commerce. I found that on5 days during the backpay period that the maximum tem-perature in Burns, Oregon. did not rise above the waterfreezing level of 32 degrees Fahrenheit. Those 5 dayswere: January 21 and 22 and February 4, 5, and 6, 1976.On January 21, 1976, the maximum temperature inBurns, Oregon, was 27 degrees, and the minimum tem-perature was 12 degrees. That was a minus 5-degree de-parture from normal. There was 6 inches of snow or iceon the ground at 4 a.m. There was no precipitation. Thefastest wind was 12 miles per hour.On January 22, 1976, the maximum temperature inBurns was 27 degrees, and the minimum temperaturewas 18 degrees. That was a minus 2 degree departurefrom normal. Six inches of snow or ice were on theground at 4 a.m. There was just a trace of precipitation.The fastest wind on that day was 9 miles per hour.On February 4, 1976, the maximum temperature inBurns was 23 degrees, and the minimum temperaturewas 7 degrees. That was a minus 14-degree departurefrom normal. There was a trace of snow or ice on theground at 4 a.m. There was no precipitation. The fastestwind was 39 miles per hour.On February 5, 1976, the maximum temperature inBurns was 22 degrees, and the minimum temperaturewas 3 degrees. That was a minimum 16-degrees depar-ture from normal. There was a trace of snow or ice onthe ground at 4 a.m. There was no precipitation. The fas-test wind was 20 miles per hour.On February 6, 1976, the maximum temperature inBurns was 31 degrees, and the minimum temperaturewas 2 degrees. That was a minus 12-degree departurefrom normal. There was a trace of snow or ice on theground at 4 a.m. There was no precipitation. The fastestwind on that date was 26 miles per hour.Next, I have considered the foregoing reliable weatherdata in the context of the Respondent's physical location,the Respondent's facilities, and the Respondent's operat-ing procedures which require the free flow of water. Inaddition. I have considered the foregoing in connectionwith Rhoden's testimony:If the temperatures are consistently below freezingtwenty-four hours a day, you physically really can'trun the mill at all. By below freezing, I would say,if it gets down to twenty to twenty-five degrees andit stays cold twenty-four hours a day ...After considering the foregoing, I conclude that theRespondent has met its burden of proof in this backpayproceeding by showing that the Respondent's facilitywould not have operated on January 21 and 22 and Feb-ruary 4, 5, and 6, 1976, even if the Respondent's facilityhad not been closed for discriminatory reasons.Accordingly, I have computed the backpay on thebasis that the employees would have worked on 20 spe-cific days during the backpay period. For each employ-ee, I have multiplied 20 days by 8 hours to arrive at thenumber of hours. As pointed out by Administrative LawJudge Stevens in his Supplemental Decision, and also inthe backpay specification, certain employees would haveworked overtime hours daily. Therefore, I have added20 overtime hours for Bennett, Brewer, Galvin, andMiller. Since overtime hours are computed in this partic-ular case at time and a half, I have added 30 hours to the160 regular hours for a total of 190 hours for those fouremployees.PRINEVILLE STUD COMPANY 21 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDGee and Jones are in a higher category because theywould have worked 2 hours overtime each day underthe theory of the backpay specification. Thus, they areentitled to 40 overtime hours. Using the time-and-a-halfformula in this situation, I have added 60 hours to theregular hours for Gee and Jones. Thus, their total grosshours are 220 hours.The further mathematical computations used to arriveat the net backpay are shown in the Appendix (omittedfrom publication).It is not possible for me to compute the amount ofmoney due as interest on the backpay owing to the dis-criminatees, because the amount of the interest, whichthe Respondent will have to pay to the discriminatees,will continue to increase until the Respondent makespayment.The Board's Order in the underlying unfair labor prac-tice proceeding, in this case, as enforced by the UnitedStates Court of Appeals for the Ninth Circuit, providesthat interest at the rate of 6 percent per annum be addedto the amounts of backpay. Thus, 6-percent interest onthe backpay amounts has been accruing since the firstquarter of 1976 and will continue to accrue until the pay-ments are made.The Board's subsequently adopted "sliding interestscale charged or paid by the Internal Revenue Serviceon the underpayment or overpayment of Federal taxes"would not be applicable to this case. Florida Steel Corpo-ration, 231 NLRB 651 (1977). In this connection, see alsothe Board's decision in George Webel d/b/a Webel FeedMills & Pike Transit Company, 236 NLRB 1192 (1978).Pursuant to Section 10(c) of the National Labor Rela-tions Act and upon the basis of the foregoing findingsand conclusions, and the entire record in this proceeding,I hereby issue the recommended:ORDER'The Respondent, Prineville Stud Company, Burns,Oregon, its officers, agents, successors, and assigns, shallmake whole the discriminatees named below by paymentto them of the amount of money set forth beside eachname, plus 6-percent interest per annum from the firstquarter of 1976 until payment is made to the discrimina-tees, less any lawful tax withholdings:Elmer KruseRonald LeoneyHarold MillerLarry MinniearEdward Tyner381.60681.601,014.600340.38SUPPLEMENTAL DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thiscase was heard in Portland, Oregon, on May 30, 1979.On January 31, 1977, the Board issued a Decision andOrder affirming as modified the September 29, 1976, de-cision of Administrative Law Judge George Christensenfinding that Respondent discharged 17 employees in vio-lation of Section 8(a)(3) and (1) of the Act.1Respondentwas ordered to reinstate the employees with backpay.On July 25, 1978, the Court of Appeals for the NinthCircuit entered its judgment, enforcing in full the rein-statement and backpay provision of the Board's Order.Respondent has offered reinstatement to the 17 em-ployees, but has disputed the amount of backpay duethem.On November 30, 1978, a backpay specification andnotice of hearing issued, and properly were served onRespondent.On December 6, 1978, Respondent filed an answer tothe backpay specification, denied the allegations of thespecification, and interposed an affirmative defense.On December 13, 1978, the General Counsel movedthe Board to strike Respondent's affirmative defense andto issue a summary judgment.2On January 4, 1979, the Board issued a Notice ToShow Cause and on March 15, 1979, the Board issued aSupplemental Decision and Order denying the GeneralCounsel's motion, and remanding the case to the Region-al Director for Region 36 for the purpose of holding ahearing before an administrative law judge on the issuesraised in Respondent's answer to the backpay specifica-tion.All parties were afforded full opportunity to appearand to argue orally. In view of the nature of the pro-ceedings, discussed infra, the Administrative Law Judgedetermined that no legal or factual issues were presented,and that briefs would not be submitted.Upon the entire record in the case,3I make the fol-lowing:FINDINGS AND CONCLUSIONSAt the hearing on May 30, the General Counsel intro-duced, without objection by Respondent, the backpayspecification and supporting documents. Respondent'scounsel admitted, in open court, Respondent's liabilityfor backpay, the accuracy of the specification, and theaccuracy of all computations therein. The discriminateeshave been offered reinstatement. Respondent's counsel227 NLRB 1845.Art erratum to the backpay specification was issued on December 13,1978.a The General Counsel's motion to strike affirmative defense, datedMay 30, 1979, is deniedDavid ArmstrongDene BennettThomas BowenJerry BrewerRonald CarrollHarold ConklinBenny DaughertyRay GalvinMax GeeMichael GreinerJohn JonesJohn Koyle$684.80936.70769.601,117.20681.60745.60681.60885.40809.2041.6031,293.60681.60In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. PRINEVILLE STUD COMPANY23stated that the only basis for his appearance in oppositionto the backpay specification was to offer evidence inmitigation of the backpay liability. Respondent's counseloffered to introduce testimony of approximately 1 or I-1/2 hours in length to support Respondent's contentionthat inclement weather would have caused closure of theplant during some of the time covered by the backpayspecification. However, counsel stated that he could notshow any specific times or dates when closure wouldhave been affected; counsel wanted the AdministrativeLaw Judge to estimate an amount in mitigation of thebackpay liability. The offer of testimony made by Re-spondent was rejected under the doctrine of res judicata,on the basis that the matter of inclement weather wasurged as a defense at the hearing, was litigated, and wasrejected by the Administrative Law Judge; the NationalLabor Relations Board affirmed the finding conclusionsof the Administrative Law Judge, and the record thenwas reviewed by the Court of Appeals for the Ninth Cir-cuit, which ordered enforcement of the Board's order ofreinstatement and backpay. Further, the testimony thatwas offered could not have provided a basis for accuratecomputation; it could have provided only a basis forspeculation. The Board consistently has held that, in theevent amounts claimed to be in mitigation of backpay lia-bility are uncertain, doubts must be construed against thewrongdoer.4I find:1. The backpay period for all discriminatees namedinfra began January 19, 1976. Backpay is claimedthrough February 20, 1976.2. Each discriminatee was employed at the rate of payshown opposite his name in Appendix A (omitted frompublication.)3. An appropriate measure of the earnings all discri-minatees would have earned during the 25-workdaybackpay period is 8 hours per day, 5 days per week (40hours per week), supplemented by the overtime hoursshown in Appendix A (omitted from publication) forBennett, Brewer, Galvin, Gee, Jones, and Miller, whowere assigned overtime of either 1 hour or 2 hours perday based on their payroll experience both before andafter the plant closure.4. The quarterly gross backpay for all discriminatees isset forth in Appendix A (omitted from publication).5. Interim earnings, if any, during the backpay periodare shown in Appendix A (omitted from publication).6. The gross backpay for the discriminatees was deter-mined by multiplying the number of hours that eachwould have worked during the backpay period, but forthe discrimination practiced by Respondent against him,times his hourly rate of pay.4 N.LRB. v. Remington Rand, Inc., 94 F.2d 862 (2d Cir 1938)., cert.denied 304 U.S. 585; N.L.R.B. v. A. B. Swinerton. Richard Walberg andHoward Hassard. d/b/a Swinerton and Walberg Company, 202 F.2d 511,516 (9th Cir. 1953), cert. denied 346 U S. 8147. Net backpay is the difference between gross back-pay and interim earnings.8. The obligation of Respondent is to make whole thefollowing named discriminatees by payment to each, ofthe amount set forth opposite his name, plus interest todate of payment, minus the tax withholding required byFederal and state laws:David ArmstrongDene BennettThomas BowenJerry BrewerRonald CarrollHarold ConklinBenny DaughertyRay GalvinMax GeeMichael GreinerJohn JonesJohn KoyleElmer KruseRonald LeoneyHarold MillerLarry MinniearEdward Tyner$856.001,170.88962.001,396.50852.00932.00852.001,106.751,086.40212.0031,617.00852.00552.00852.001,268.25112.80522.78ORDERUpon the basis of the foregoing findings and conclu-sions, it is ordered that Prineville Stud Company pay tothe following individuals amounts of money set oppositetheir names, plus interest thereon to be computed in themanner prescribed in F. W Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).5David ArmstrongDene BennettThomas BowenJerry BrewerRonald CarrollHarold ConklinBenny DaughertyRay GalvinMax GeeMichael GreinerJohn JonesJohn KoyleElmer KruseRonald LeoneyHarold MillerLarry MinniearEdward Tyner$856.001,170.88962.001,396.50852.00932.00852.001,106.751,086.40212.0031,617.00852.00552.00852.001,268.25112.80522.78S See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)PRINEVILLE STUD COMPANY 23